Citation Nr: 1455012	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-08 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a spine disorder, claimed as a lumbar spine disorder, to include as secondary to a service connected bilateral knee disorder.

6.  Entitlement to service connection for a disorder of the left lower extremity, claimed as sciatica, to include as secondary to a service connected spine disorder.

7.  Entitlement to service connection for a disorder of the right lower extremity, claimed as sciatica, to include as secondary to a service connected spine disorder. 

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety, and posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disorder.   


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, denying all the claims.  The Veteran disagreed and perfected the appeal in April 2011.

In May 2014, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript (Tr.) of the hearing is contained in the Veteran's Virtual VA file.  At the hearing, the Veteran's representative clarified that the claim seeking service connection for an acquired psychiatric disorder included a claim for PTSD.  Hence, the articulation of the claim has been revised on the title page.  Though the record was held open for 30 days for the submission of additional evidence, no additional evidence was received at the Board.

The issues of entitlement to service connection for a right knee disorder (on the merits), left knee disorder (on the merits), spine disorder, right lower extremity disorder, left lower extremity disorder, hearing loss, tinnitus, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied service connection for a right knee disorder, finding new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal.
 
2.  Evidence received since the April 1997 rating decision is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disorder.   

3.  In an April 1997 rating decision, the RO denied service connection for a left knee disorder, finding new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal.  
 
4.  Evidence received since the April 1997 rating decision is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).
 
2.  New and material evidence has been received to reopen the claim of service connection for a right knee disorder; therefore, that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The April 1997 rating decision denying service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).
 
4.  New and material evidence has been received to reopen the claim of service connection for a left knee disorder; therefore, that claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

The action taken below - reopening the previously denied claims for service connection for right and left knee disorders - is fully favorable to the Veteran and, thus, any breach of compliance with the specific VCAA requirements outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006) is tantamount to harmless error.  Nevertheless, VA must undertake additional efforts to assist the Veteran in developing his reopened claims in accordance with the REMAND section, below.





II. Petitions to Reopen

The Veteran seeks service connection for a right knee disorder and a left knee disorder.  He has filed prior claims for those conditions, which were denied by the AOJ in a decision that is final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 38 C .F.R. §§ 3.104, 20.1110, 20.1103 (2014).  As such, those issues may only be reopened if new and material evidence is received. 

A. Applicable Law

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim or triggering futher development.  See 38 C.F.R. § 3.156(a) (2014); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In this case, the Board finds that new and material evidence has been submitted that is sufficient to reopen the Veteran's claims for a right knee disorder and a left knee disorder.  The specific reasons and bases for the Board's determinations are set forth below.

B.  Right Knee Disorder 

The Veteran has applied to reopen his claim for service connection for a right knee disorder, which he attributes to an injury incurred during service, to include in a motor vehicle accident while stationed in Germany.  See Board Hearing Tr. at 4. 

The Veteran's right knee claim was previously denied in rating decisions issued in January 1985 and April 1997, which determined there was no current, residual disability.  

The evidence submitted since the April 1997 decision includes VA outpatient treatment records that include an assessment of osteoarthritis in the right knee.  See June 2009 Primary Care Note, Philadelphia VAMC.  The Veteran has also reported that he began experiencing symptoms related to his right knee since service. Moreover, his assertions in this regard are presumed credible for the purpose of reopening his claim.  See Justus, 3 Vet. App. 510, 513 (1992); but see Hill v. Shinseki, No. 11-1965, 2012 WL 3609051, at *4 (Vet. App. Aug. 23, 2012) ("The Court notes that Justus applied the definition of new and material evidence set forth in Colvin v. Derwinski, 1 Vet.App. 171 (1991), which was overruled by the U.S. Court of Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, that definition was linked to the well-grounded claim standard, which is no longer applicable.").

The Board finds that the clinical and lay evidence introduced into the record after the April 1997 rating decision not only suggests that the Veteran has a current right knee disorder, which was not previously of record, but also suggests that his underlying symptoms have persisted on a continuous basis since his reported in-service injury.  Such evidence, while not necessarily sufficient to grant his right knee disorder claim on the merits, is enough to trigger the need for a VA examination regarding that claim.  Therefore, that evidence is new as well as material.  Shade, 24 Vet. App. at 117.  Accordingly, the right knee claim is reopened  

C. Left Knee Disorder  

The Veteran has also applied to reopen his claim for service connection for a left knee disorder, which he also attributes to an injury incurred during service.  
See Board Hearing Tr. at 4. 

The Veteran's left knee disorder claim was previously denied in an April 1997 RO decision, which determined that his current left knee disorder was attributable to a post-service injury and, as such, was unrelated to his qualifying active service.  

The evidence submitted since the April 1997 decision includes private treatment records and extensive VA outpatient treatment records, which include complaints of chronic left knee pain and an assessment of osteoarthritis in the left knee.  

The Veteran has likewise attested to his left knee disorder to injury in-service, including to a motor vehicle accident he reported occurred while stationed in Germany.  See Board Hearing Tr. at 4.  He also has testified that, since service, he has experienced recurrent left knee pain.  The Veteran is competent to report such a history of in-service injury and recurrent symptoms.  See e.g. Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to attest to factual matters of which he has first-hand knowledge).  Moreover, his assertions in this regard are presumed credible for the purpose of reopening his claim.  See Justus, 3 Vet. App. at 513.

The Board finds that the clinical and lay evidence found in the record and submitted since the April 1997 rating decision suggests that the Veteran has a current left knee disorder and that the Veteran has experienced his underlying symptoms on a continuous basis since his period of service.  Such evidence, while not necessarily sufficient to grant his left knee claim on the merits, is enough to reopen the claim.  Therefore, that evidence is new as well as material.  See generally Shade.  Accordingly, the left knee disorder claim is reopened.

The Board considers it necessary to remand the Veteran's reopened claims for the development, as described below.  


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a right knee disorder is reopened.

New and material evidence having been presented, the Veteran's claim for service connection for a left knee disorder is reopened.




REMAND

The Veteran testified before the undersigned in May 2014 as to treatment he recently received at VAMC Philadelphia and that this treatment included an evaluation of his hearing and treatment for his reported PTSD.  The treatment reports of record only continue through early October 2013; therefore, all current VAMC Philadelphia treatment reports must be obtained and included in the record.  As well, the Veteran testified to receiving medical treatment at the Salisbury VAMC and the Ashville VAMC and suggested the treatment was dated prior to his treatment in Boston (which itself begins in the record in September 2003).  See Tr. 10.  Finally, to a VA clinician the Veteran reported he had obtained medical treatment from the VA medical facility in Wilmington, Delaware.  As no treatment reports from those facilities are of record, they must be requested.

The Veteran also reported to various VA clinicians that he was in receipt of "SSD" and that he "retired" at age 49 because of his knees.  Therefore, the record indicates the Veteran may be in receipt of Social Security benefits premised upon the disorders for which he is now claiming service connection.  Where VA has actual notice that the Veteran is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran testified before the undersigned that he received medical treatment for a motor vehicle accident while he was in service in Germany, which included a cast that he wore for an extensive period of time.  There is no indication in the record that in-patient treatment records have been requested from the service hospital in Bremerhaven, Germany; therefore, these clinical records should be searched for as well.

In numerous points in the record, the Veteran reported having served in the reserves until either 1992 or 1993.  He reported to a VA clinician (in December 2010) that he had been assigned to reserve units based in Boston, Massachusetts, Fort Knox, Kentucky, and Patricktown, New Jersey.  In January 2012 the RO requested confirmation of reserve service from NPRC and was informed that the only service that facility could confirm was his active-duty service from 1980 to 1984.  Also in January 2012, the RO informed the Veteran that his reported reserve service was not confirmed and requested that he provide separation documents for any periods of active duty service.  The Veteran did not respond and in March 2012 the claim for a non-service connected pension was denied.  Before the undersigned in May 2014, the Veteran testified being injured in a motor vehicle accident in 1986 while on route to reserve training and that his unit in 1986 was based in Albemarle, North Carolina.  At no point in the record does the Veteran identify any of the units to which the he was assigned.  The AOJ should request that the Veteran identify the units to which he was assigned for reserve service so that VA may request any available treatment records.  

Finally, the Veteran's reopened right knee and left knee claims have not yet been considered on the merits by the AOJ and, thus, a remand is necessary to facilitate such adjudication, as well as to obtain the outstanding Social Security Administration and VA medical records and readjudicate the claims seeking service connection for disorders of the left lower extremity, right lower extremity, back, hearing loss, tinnitus, and acquired psychiatric disorder, to include PTSD.  See 
38 C.F.R. § 19.9 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the paper or electronic claims file all records of treatment, to include any audiological evaluations, by the Philadelphia VA Medical Center and its affiliates from October 1, 2013 to present.  As well, obtain and associate with the claims file any medical treatment records from the Salisbury VA, Asheville VA, and the Wilmington, Delaware, VA medical facilities.  If any of the requested VA records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  Also advise the Veteran to submit any additional treatment records in his own possession in support of his appeal.
 
2.  Obtain and associate with the paper or electronic claims file a copy of the Veteran's Social Security Administration disability compensation award decision and the medical records upon which that decision was predicated.  If such documentation is unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  Also advise the Veteran to submit any SSA records in his own possession in support of his appeal.

3.  Request complete personnel records and provide the Veteran with appropriate VCAA notice for a claim for an acquired psychiatric disorder, to include PTSD.  

4.  Contact the Veteran and request that he identify the units to which he was assigned for reserve service.  He was reported serving with units based in Boston, Massachusetts, Fort Knox, Kentucky, Patricktown, New Jersey, and Albemarle, North Carolina, and that his reserve service extended through 1992 or 1993.  In particular, ask the Veteran to identify the "transportation unit" to which he was assigned in 1986 when he suffered a motor vehicle accident.

5.  Request from the appropriate agency any inpatient treatment records for an injury to the knee or leg from the U. S. Army Hospital in Bremerhaven, Germany, dated approximately 1981 to 1983.   

6.  After completing the items listed above, then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all right knee disorders found to be present.  The AOJ should consider, after a review of all the records obtained, above, whether to afford the Veteran an appropriate examination of the left knee.

All appropriate tests should be conducted.  The entire record (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders)) should be reviewed by the examiner, and the examination report should note that review.  

The VA examiner should provide the following opinions:

 a) State whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed right knee disorder, to include osteoarthritis, had its onset in, or is otherwise directly related to, the Veteran's active service.

 b) State whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed right knee disorder, to include osteoarthritis, manifested within a year of the Veteran's discharge from the Army in September 1984.  

 c) State whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed right knee disorder, to include osteoarthritis, was aggravated beyond its natural progression during the Veteran's period of qualifying active service.  

A report of the examination must be prepared and associated with the paper claims file or Virtual VA file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should indicate this and explain why.  In doing so, the examiner should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

7.  After undertaking any other development necessary to avoid a remand, readjudicate the appeal.  If any of the benefits sought remain denied, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


